CATES, Judge
(concurring).
I agree with all that oitr Presiding Judge has said save that I do not think the opinion of the Supreme Court in Brasher v. State, 249 Ala. 96, 30 So.2d 31, sheds any light on the instant case. If anything, it aids the defense:
“ * * * that court [the Court of Appeals] erred in upholding the action of the trial court as to the evidence tending to show that Brasher previously had committed acts of perversion or degeneracy on the little five-year-old girl.”
Mitchell’s modus operandi of waylaying sub-teen girls on the way to school, twice with a dog, was relevant (1) to identify him and (2) to corroborate the prosecutrix’s testimony. I would rest my reasoning more on Brown v. State, 37 Ala.App. 516, 74 So.2d 273; and, more particularly, on McKenzie v. State, 250 Ala. 178, 33 So.2d 488.